Case 3:20-cv-01686-AJB-AGS Document 3 Filed 09/15/20 PageID.54 Page 1 of 4



  l    Anton Ewing (pro sli)     ··
  2    3077•Claiten1.ont Drive• #372
       SanDiego,CA..92117
  3    619..719~9640
  4
  s
  6
•. 7




··15
16




21
Case 3:20-cv-01686-AJB-AGS Document 3 Filed 09/15/20 PageID.55 Page 2 of 4



           Dated:• September9,.2020
Case 3:20-cv-01686-AJB-AGS Document 3 Filed 09/15/20 PageID.56 Page 3 of 4
- r
                -,-,
                          I -"'J
                    Case 3:20-cv-01686-AJB-AGS   Document 3 Filed 09/15/20 PageID.57 Page 4 of 4
                 0- v...,
                CA .... 1~,.,,+- D,--. :#--3--,-L
      50-"   1) 1ejo) U4-       q '2...\ ( ?--                                                                                                                                    Arsi-Class
                                                                                                                                                                   Mailed Fram 921 '17

                                                                                                                                                                   032A 0061837420




                                                                        •




                                                                U(\,P,e,,l   s~                  D~s..f----r-1c-f-- Covv--+
                                                                 CJ-?                  U l 1.,CC,r
                                                                        Si:, v..\-1-ie.-r"'                           ~~
                                                                  ?::, ~-:, w.e.-&- \{;>ro...dw=,:i                         I   t...-\f'l,,     F-L
                                                                   Sc....--. D~o)             Gf+               Cj_"L[O l




                                                                                                                                           CLERK US DISTRICT COU~T
                                                                                                                                                                          •
                                                                                                                                                        SEP 1 4 ZOZO
                                                                                                                                         SOUTKERN DISTRICT OF CALIFORNIA
                                                                                                                                                          RECEIVED



                                                                                          III111 11 11•1111 ii 1•111 11·, 11 II 1•1111 11•f 11f••11 It 111111 1,
